Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3, 5 and 7-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ayyagari (US Pub. No: 2005/0174950 A1). 
	Regarding claim 1, Ayyagari teaches a method for selecting a network routing topology at a node in a distributed network including multiple nodes (see Abstract and Fig.1), the method comprising: receiving candidate transactions representing a set of candidate network routing topologies (see Figures 2 & 3 and para [0064] wherein during the discovery phase, the node using any appropriate random access protocol to transmit messages called NODE_DISCOVER_MSG that advertise the MAC address of the node and at the same time the node listening to/receiving all other transmissions on the shared common communication channel and beginning preparing a list called DISCOVERED_NODES_LIST/candidate transactions, is mentioned and also see para [0016] wherein topology discovery being the process by which individual nodes in a network (e.g., hosts, bridges, routers etc.) learning the configuration of the network and the connectivity between any two individual nodes for network management, for efficient routing, and for resource management, is mentioned); 
supplementing a database with the candidate transactions (see para [0065] wherein following the discovery phase the generation of the TOPOLOGY_TABLE/database being completed by nodes exchanging their DISCOVERED_NODE_LISTS/candidate transactions, is mentioned and also see Fig.10 & para [0137]); and 
receiving respective voting transactions from each other node among the multiple nodes, each voting transaction representing an indication of a preferred candidate network routing topology (see paragraph [0065] wherein following the discovery phase the generation of the TOPOLOGY_TABLE/database being completed by nodes exchanging/receiving their DISCOVERED_NODE_LISTS/candidate transactions, is mentioned and also see para [0122] wherein nodes participating in an election/voting process after the DISCOVER state to choose an appropriate node to play the role of CCo and the nodes exchanging their DISCOVERED_NODES_LIST to other nodes, is mentioned and also see paragraphs [0066] & [0123]); and selecting the network routing topology from the set of candidate network routing topologies on the basis of the voting transactions (see para [0066] wherein after completion of the election process, nodes analyzing their TOPOLOGY_TABLES to learn the organization of the network, is 
Regarding claim 2, Ayyagari further teaches the method as claimed in claim 1, further comprising: generating a voting transaction referencing a candidate transaction proposing a candidate network routing topology (see para [0066] wherein the node elected as CCo transmitting the CCo_CONFIRM_MSG message and informing other nodes of its identity (MAC address), identities of "hidden nodes", and the identities of any nodes it designates as Proxy Coordinators (PCos), is mentioned and also see paragraphs [0044] & [0143]). 
	Regarding claim 3, Ayyagari further teaches the method as claimed in claim 1, further comprising: deploying the selected network routing topology for a threshold period of time (see para [0066] wherein the node elected as CCo transmitting the CCo_CONFIRM_MSG message for a period of time determined by the timer T_CONFIRM/threshold period of time used by the node in this state, is mentioned and also see para [0143]). 
Regarding claim 5, Ayyagari further teaches the method as claimed in claim 1, wherein a candidate network routing topology in the set of candidate network routing topologies comprises a routing table generated using one or more routing criteria (see para [0065] wherein following the discovery phase the generation of the TOPOLOGY_TABLE being completed by nodes exchanging their DISCOVERED_NODE_LISTS, is mentioned and wherein the node determining if it is a suitable candidate to perform the function of Central Coordinator (CCo), is mentioned and also the criteria for determining suitability to be a CCo candidate being defined 
Regarding claim 7, Ayyagari further teaches the method as claimed in claim 1, wherein the multiple nodes are a subset of a larger number of network nodes, a remainder of the larger number of network nodes being configured to deploy the selected network routing topology (see para [0020] wherein the network in its operational mode consisting of host nodes, a designated controller for the network, called the CCo, and possibly a set of PCos to communicate with nodes that cannot directly communicate with the CCo, is mentioned and also a subnet being a collection of nodes that can all hear each other in the network, is mentioned and also see para [0066]). 
Regarding claim 8, Ayyagari further teaches the method as claimed in claim 1, wherein the database is a distributed database (see paragraphs [0021] & [0137] and also para [0180] wherein a unique distributed network organizational algorithm for organizing nodes in a network being offered, is mentioned and assignment of a central coordinator node taking place through a node-election process based upon information developed during the comprehensive pre-establishment of a topology table for the distributed network, is mentioned). 
Regarding claim 9, Ayyagari teaches a distributed network comprising multiple nodes (see Abstract and Fig.1) configured to: receive candidate transactions representing a set of candidate network routing topologies (see Figures 2 & 3 and para at the same time the node listening to/receiving all other transmissions on the shared common communication channel and beginning preparing a list called DISCOVERED_NODES_LIST/candidate transactions, is mentioned and also see para [0016] wherein topology discovery being the process by which individual nodes in a network (e.g., hosts, bridges, routers etc.) learning the configuration of the network and the connectivity between any two individual nodes for network management, for efficient routing, and for resource management, is mentioned); supplement a database with the candidate transactions (see para [0065] wherein following the discovery phase the generation of the TOPOLOGY_TABLE/database being completed by nodes exchanging their DISCOVERED_NODE_LISTS/candidate transactions, is mentioned and also see Fig.10 & para [0137]); receive respective voting transactions from each other node among the multiple nodes, each voting transaction representing an indication of a preferred candidate network routing topology (see paragraphs [0065] wherein following the discovery phase the generation of the TOPOLOGY_TABLE/database being completed by nodes exchanging/receiving their DISCOVERED_NODE_LISTS/candidate transactions, is mentioned and also see para [0122] wherein nodes participating in an election/voting process after the DISCOVER state to choose an appropriate node to play the role of CCo and the nodes exchanging their DISCOVERED_NODES_LIST to other nodes, is mentioned and also see paragraphs [0066] & [0123]); and select a network routing topology from the set of candidate network routing topologies on the 
Regarding claim 10, Ayyagari teaches a node in a distributed network (see Abstract and Fig.1), the node configured to: receive candidate transactions representing a set of candidate network routing topologies (see Figures 2 & 3 and para [0064] wherein during the discovery phase, the node using any appropriate random access protocol to transmit messages called NODE_DISCOVER_MSG that advertise the MAC address of the node and at the same time the node listening to/receiving all other transmissions on the shared common communication channel and beginning preparing a list called DISCOVERED_NODES_LIST/candidate transactions, is mentioned and also see para [0016] wherein topology discovery being the process by which individual nodes in a network (e.g., hosts, bridges, routers etc.) learning the configuration of the network and the connectivity between any two individual nodes for network management, for efficient routing, and for resource management, is mentioned); supplement a database with the candidate transactions (see para [0065] wherein following the discovery phase the generation of the TOPOLOGY_TABLE/database being completed by nodes exchanging their DISCOVERED_NODE_LISTS/candidate transactions, is mentioned and also see Fig.10 & para [0137]); receive respective voting transactions from multiple other nodes, each voting transaction representing an indication of a preferred candidate network routing topology (see paragraphs [0065] wherein following the discovery phase the generation candidate transactions, is mentioned and also see para [0122] wherein nodes participating in an election/voting process after the DISCOVER state to choose an appropriate node to play the role of CCo and the nodes exchanging their DISCOVERED_NODES_LIST to other nodes, is mentioned and also see paragraphs [0066] & [0123]); and select a network routing topology from the set of candidate network routing topologies on the basis of the voting transactions (see para [0066] wherein after completion of the election process, nodes analyzing their TOPOLOGY_TABLES to learn the organization of the network, is mentioned and also Coco/node initiating the discovery and network organization, is mentioned and also see para [0068]). 
Regarding claim 11, Ayyagari further teaches the node as claimed in claim 10, wherein the node is configured to generate a voting transaction referencing a candidate transaction proposing a candidate network routing topology (see para [0066] wherein the node elected as CCo transmitting the CCo_CONFIRM_MSG message and informing other nodes of its identity (MAC address), identities of "hidden nodes", and the identities of any nodes it designates as Proxy Coordinators (PCos), is mentioned and also see paragraphs [0044] & [0143]). 
Regarding claim 12, Ayyagari teaches a non-transitory machine-readable storage medium encoded with instructions that, when executed by a processor at a node, cause the node to perform a method for selecting a network routing topology in a distributed network including multiple nodes (see Abstract & Fig.1 and para [0180]), the method comprising: receiving candidate transactions representing a set of candidate (see Figures 2 & 3 and para [0064] wherein during the discovery phase, the node using any appropriate random access protocol to transmit messages called NODE_DISCOVER_MSG that advertise the MAC address of the node and at the same time the node listening to/receiving all other transmissions on the shared common communication channel and beginning preparing a list called DISCOVERED_NODES_LIST/candidate transactions, is mentioned and also see para [0016] wherein topology discovery being the process by which individual nodes in a network (e.g., hosts, bridges, routers etc.) learning the configuration of the network and the connectivity between any two individual nodes for network management, for efficient routing, and for resource management, is mentioned); supplementing a database with the candidate transactions (see para [0065] wherein following the discovery phase the generation of the TOPOLOGY_TABLE/database being completed by nodes exchanging their DISCOVERED_NODE_LISTS/candidate transactions, is mentioned and also see Fig.10 & para [0137]); receiving respective voting transactions from multiple other nodes, each voting transaction representing an indication of a preferred candidate network routing topology (see paragraph [0065] wherein following the discovery phase the generation of the TOPOLOGY_TABLE/database being completed by nodes exchanging/receiving their DISCOVERED_NODE_LISTS/candidate transactions, is mentioned and also see para [0122] wherein nodes participating in an election/voting process after the DISCOVER state to choose an appropriate node to play the role of CCo and the nodes exchanging their DISCOVERED_NODES_LIST to other nodes, is mentioned and also see paragraphs [0066] & [0123]); and selecting a network routing topology from the set of (see para [0066] wherein after completion of the election process, nodes analyzing their TOPOLOGY_TABLES to learn the organization of the network, is mentioned and also Coco/node initiating the discovery and network organization, is mentioned and also see para [0068]).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari (US Pub. No: 2005/0174950 A1) in view of Barritt (US Pub. No: 2018/0343054 A1). 
Regarding claim 4, Ayyagari teaches the method as claimed in claim 1.
Ayyagari is silent in teaching the method as claimed in claim 1, further comprising: deploying the selected network routing topology until a threshold value for a number of network changes is reached. 
However, Barritt teaches a method (see Abstract) comprising: deploying the selected network routing topology until a threshold value for a number of network changes is reached (see Fig.6 and para [0049] wherein generating the network configuration based on at least in part a number of changes from the previous network topology required for the network to implement the network configuration and an amount of time required for the network to make the number of changes, is mentioned and also see para [0051]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Ayyagari to include deploying the selected network routing topology until a threshold value for a number of network changes is reached, disclosed by Barritt in order to provide an effective mechanism of efficiently determining flows for the network topology and thereby generating an optimum schedule of network configurations based on the flows and implementing the network configurations in the networking system.
Regarding claim 6, Ayyagari teaches the method as claimed in claim 1.

However, Barritt teaches a method (see Abstract and Fig.1) comprising: rewarding delivery of messages on the distributed network that are compliant with the selected network routing topology (see para [0003] wherein generating a schedule of network configuration for the determined series of topologies based on the determined plurality of flows, is mentioned and also sending instructions to the plurality of nodes of the network for implementing the schedule of network configuration and transmitting client data (which includes rewarding delivery of messages) over the period of time in the selected network configuration, is mentioned and also see para [0005]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Ayyagari to include rewarding delivery of messages on the distributed network that are compliant with the selected network routing topology, disclosed by Barritt in order to provide an effective mechanism of efficiently determining flows for the network topology and thereby generating an optimum schedule of network configurations based on the flows and implementing the network configurations in the networking system.
Response to Arguments
8.	Applicant's arguments filed on 05/19/2021 have been fully considered but they are not persuasive. 
9.	In pages 6-7 of Applicant’s Remarks, regarding independent claim 1, Applicant mainly mentions that Ayyagari fails to disclose at least, "receiving respective voting 
	However, the Examiner respectfully disagrees to the above statements of the Applicant as Ayyagari teaches in para [0016] network topology discovery process both for network management and efficient routing in which individual nodes in a network (e.g., hosts, bridges, routers etc.) learn the configuration/topology of the network and the connectivity between any two individual nodes. Ayyagari also clearly teaches in para [0065] that for ‘Elect/Vote’ process, following the discovery phase, the generation of the TOPOLOGY_TABLE has to be completed by nodes (which includes each node in the network) exchanging their DISCOVERED_NODE_LISTS and the node uses an appropriate random access protocol to communicate with peer nodes that have participated in the discovery process by transmitting the CCo_ELECT_MSG (which includes respective voting transactions of preferred candidate network topology) and based on rules of precedence, one node is elected to be the CCo at the end of this process. 
Ayyagari clearly teaches in para [0122] that nodes participate in an election/voting process after the DISCOVER state to choose/vote an appropriate node to play the role of CCo, which is done by having the nodes exchanging their DISCOVERED_NODES_LIST. Ayyagari also teaches in para [0122] that a set of rules applied to the TOPOLOGY_TABLE enables each node to decide for itself which node is ideal/preferred_candidate to serve in the role of a CCo (which includes preferred candidate network topology). Ayyagari further teaches in para [0123] that nodes employing appropriate protocol to transmit the CCo_ELECT_MSG message (which includes respective voting transactions of preferred candidate network topology) when they are in the ELECT state. Thus, the above teaching of Ayyagari, is clearly equivalent to, as per broadest reasonable interpretation (BRI) of claim limitation, ‘receiving respective voting transactions from each other node among the multiple nodes, each voting transaction representing an indication of a preferred candidate network routing topology’, and thus, Ayyagari teaches all other limitations of independent claim 1 and of other independent claims 9, 10 and 12 as already mentioned above under Claim Rejections.
10.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reddy et al. (US Patent No: 8,705,353 B1) disclose techniques for automatic configuration of virtual network switches in networking system.
Mhatre et al. (US Pub. No: 2009/0135738 A1) disclose a method of configuring the topology of a communication network comprising a plurality of nodes in networking system.
Hutz et al. (US Pat No: 9,432,259 B1) disclose Mesh network resiliency technology, including determining a first routing configuration for nodes of a mesh networking system.
.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	6/12/2021

/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477